DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/29/2021. Should the product of Claims 1-13 be allowed, the process of making an allowable product will be reconsidered pursuant to the procedures set forth in MPEP § 821.04(B).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2018/0190748 to IM (hereinafter IM).
Regarding Claim 1, IM discloses a display device comprising:
a display substrate (Examiner considers everything below passivation layer 170, in Fig. 3, to comprise the display substrate); and
a color filter structure (Examiner considers elements 170, 180, 185 and 190 to comprise the color filter structure);
wherein the display substrate includes a base substrate (110) and a plurality of light-emitting units (TFT/Pixel arrangement) on the base substrate;
the color filter structure includes a shading unit (180) and a plurality of spaced color filter units (185) in the shading unit; 
the color filter units are corresponding to the light-emitting units in a one-to-one manner (Fig. 3);
the color filter structure further includes: 
a plurality of light transmission compensation units (RA) that are corresponding to at least some of the color filter units in a one-to-one manner;
the display device further includes a reflection unit (CE2) located at a periphery of the corresponding light-emitting unit.

Regarding Claim 2, IM discloses the display device of Claim 1, wherein the compensation unit is located at a periphery of the corresponding color filter unit (Fig. 3); and 
the compensation unit is spaced from the corresponding color filter unit (Fig. 3).

Regarding Claim 3, IM discloses the display device of Claim 1, wherein the display device further includes a pixel definition layer (160) on the base substrate; 
the pixel definition layer defines a plurality of pixel opening regions on the base substrate (Fig. 3); 
the plurality of light-emitting units are disposed in the plurality of pixel opening regions in a one-to-one manner (Fig. 3); and 
the reflection unit is on a surface of the pixel definition layer distal to the base substrate (Fig. 3).


Claims 1, 3, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002365420A to Takayoshi et al (hereinafter Takayoshi).
Regarding Claim 1, Takayoshi discloses a display device comprising:
a display substrate (Fig. 1, 4); and
a color filter structure (10);
wherein the display substrate includes a base substrate and a plurality of light-emitting units (TFT/Pixel arrangements on a substrate) on the base substrate;
the color filter structure includes a shading unit (not labelled, see paragraph [0027]) and a plurality of spaced color filter units (2) in the shading unit; 
the color filter units are corresponding to the light-emitting units in a one-to-one manner (Fig. 1);
the color filter structure further includes: 
a plurality of light transmission compensation units (14) that are corresponding to at least some of the color filter units in a one-to-one manner;


Regarding Claim 3, IM discloses the display device of Claim 1, wherein the display device further includes a pixel definition layer (160) on the base substrate; 
the pixel definition layer defines a plurality of pixel opening regions on the base substrate (Fig. 3); 
the plurality of light-emitting units are disposed in the plurality of pixel opening regions in a one-to-one manner (Fig. 3); and 
the reflection unit is on a surface of the pixel definition layer distal to the base substrate (Fig. 3).

Regarding Claim 7, Takayoshi discloses the display device of claim 1, wherein the color filter unit and the corresponding compensation unit form as a combined filter unit (Fig. 1); and 
an area of an orthographic projection of each combined filter unit to the base substrate is approximately the same (Fig. 1).

Regarding Claim 12, Takayoshi discloses the display device of Claim 1, wherein the compensation unit and the corresponding color filter unit are in the same layer and made of the same material [0003].

Allowable Subject Matter
Claims 4-6, 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 requires the compensation unit be spaced from the color filter unit. Takayoshi’s compensation unit with surrounded by the color filter unit and as such does not anticipate, or suggest, the limitations claimed by Applicant. 
Claim 5 requires the reflection unit to be between the compensation unit and the color filter unit. Takayoshi discloses the reflection unit to be directly under the compensation unit and does not anticipate, or suggest, the reflection unit being offset from the compensation unit. Claim 6 depends on Claim 5 and is allowable for at least the reason above. 
Claim 8 requires the compensation units for different colors to have different area sizes. The references of record do not disclose, or suggest, such an embodiment. It is not apparent that altering the area sizes of the compensation units for different pixel colors would have an advantageous effect. Claims 9 and 10 depend on Claim 8 and are allowable for at least the reason above.
Claim 11 requires the reflection unit and the anode layer to form a combined reflection unit with an area of an orthographic projection of each combined reflection unit to the base substrate is approximately the same. Takayoshi does not disclose, or suggest, such an arrangement. While it would have been obvious for the anode to be reflective, for a top emitting device, it is not apparent that a combination of the anode and the reflection unit should cover the entirety of the substrate. For example, the black matrix could cover a portion between the two to prevent light from passing through, if such a design were desired. 
Claim 13 requires each compensation unit to include a plurality of independent compensation sub-units distributed around a periphery of the corresponding color filter unit. The references of record do not disclose, or suggest, such an embodiment. It is not apparent that a plurality of sub-units distributed around the periphery of the color filter unit would function better than a single unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818